DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 - 8 objected to because of the following informalities:  For example, claim 5 spells the word “either” wrong.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al (US 6,464,633, hereafter Hosoda).
As per claim 1, Hosoda discloses an illuminating device (Figure 1 element 3) comprising:
he light source device 3, as shown in FIG. 3, comprises a light source lamp 21 for emitting an illumination light);
a light guide element (Figure 3 element 9) that has a light-incident end and a light-emitting end, the light guide element guiding illumination light incident on the light-incident end to emit the illumination light from the light-emitting end (column 6 lines 36 – 53; a light guide cable 9 … an illumination light is supplied to the light guide cable 9 and an incident end (on the light source device 3 side) of a light guide 10 equipped in the insertion portion 4, and the illumination light is transmitted through the light guide 10 to illuminate an observed portion from the distal end of the insertion portion 4); and
a deflecting element that has a deflecting surface for deflecting the illumination light coming from the light source towards the light-incident end of the light guide element and that makes the illumination light incident on the light- incident end at an incident angle according to a deflection angle, wherein the deflecting element is configured to change, between a first deflection angle and a second deflection angle, the deflection angle of the illumination light at each position on the deflecting surface and deflects the illumination light simultaneously at the first deflection angle and the second deflection angle, and a first portion of the illumination light, the first portion being deflected at the first deflection angle, and a second portion of the illumination light, the second portion being deflected at the second deflection angle, are both incident on the light-incident end (column 9 lines 1 – 11 and column 10 lines 51 – column 11 lines 3).
claim 2, Hosoda discloses the illuminating device according to claim 1, wherein the deflecting element is configured to change a ratio of an amount of light between the first portion and the second portion (column 18 lines 3 – 11).
As per claim 3, Hosoda discloses the illuminating device according to claim 1, wherein the deflecting element comprises a mirror array device having an array composed of a plurality of mirrors and is configured to individually change angles of the plurality of mirrors (column 7 lines 52 – 60).
As per claim 4, Hosoda discloses the illuminating device according to claim 3, wherein the mirror array device has a two-dimensional array composed of a plurality of mirrors, and the two-dimensional array comprises six or more of the mirrors arranged in a first direction and six or more of the mirrors arranged in a second direction orthogonal to the first direction (column 7 lines 52 – 60).
As per claim 5, Hosoda discloses the illuminating device according to claim 3, wherein the mirror array device is configured to change an angle of each of the plurality of mirrors to either a first angle or a second angle and a number of mirrors with the first angle and a number of mirrors with the second angle are changeable (column 7 lines 52 – 60).
As per claim 6, Hosoda discloses the illuminating device according to claim 3, wherein the mirror array device changes an angle of each of the plurality of mirrors to either the first angle or the second angle, the first portion of the illumination light, the first portion being deflected by the mirrors with the first angle, is incident on an end surface of the light-incident end substantially orthogonal thereto, and the second portion of the illumination light, the second portion being deflected by the mirrors with the 
Regarding claim 7, Hosoda discloses arguments analogous to those presented for claim 1 are applicable for claim 7.
an image-capturing unit that captures an image of a subject illuminated with the illumination light emitted from the light-emitting end of the light guide element (column 19 lines 55 – 64).
As per claim 8, Hosoda discloses the endoscope system according to claim 7, further comprising: a control unit that controls the deflecting element of a basis of the image of the subject (column 7 lines 52 – 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487